By the plaintiffs' delivery of the money to the defendant for the payee, the defendant was as fully authorized by the plaintiffs to carry it to the payee as if he had been the plaintiffs' messenger. Without fault on his part, he is not liable for doing what the plaintiffs authorized him to do. There is no legal reason for transferring from the plaintiffs to the defendant the consequences of the plaintiffs' error. Story on Agency, s. 300; Holland v. Russell, 1 B.  S. 424; 4 B.  S. 14; Shand v. Grant, 15 C. B. (N.S.) 324; Sadler v. Evans, 4 Burr. 1984; Edden v. Read, 3 Camp. 339; Bamford v. Shuttleworth, 11 A.  E. 926; Cox v. Prentice, 3 M.  S. 344; Buller v. Harrison, Cowp. 565; Tugman v. Hopkins, 4 M.  G. 389, 401; Penhallow v. Doane's Adm'rs, 3 Dall. 54, 87, 105, 114, 118; Elliott v. Swartwout, 10 Pet. 137, 153-158; Perkins v. Eaton, 3 N.H. 152; Hoit v. Hodge, 6 N.H. 104.
Verdict set aside.
STANLEY, J., did not sit.